Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 9, 2021. 

Amendments
           Applicant's response and amendments, filed September 9, 2021, is acknowledged. 
Applicant has cancelled Claims 1-11, 14, 17-20, and 22-38, and amended Claim 21.
	
Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 12-13, 15-16, and 21, drawn to a vector that comprises a 3' LTR comprising one or more promoter sequences operably linked to a sequence encoding one or more CRISPR guide sequences.

Within Group I, Applicant has elected without traverse the following species, wherein:
	i) the alternative structural feature of the vector is the LTR comprises a Hl promoter sequence and/or a U6 promoter sequence, as recited in Claim 13(a); and 
	ii) the alternative structure encoded by the additional nucleic acid sequence is one or more of the CRISPR guide sequences specific for a locus controlling the expression of the TCR-CD3 complex, as recited in Claim 16(a).

The instant specification discloses that inactivation or disruption of TRAC is an embodiment of “a locus controlling the expression of the TCR-CD3 complex” (e.g pg 22, lines 14-16; pg 39, lines 14-16), as generically recited in Claim 16(a). Thus, the Examiner rejoins species embodiments 16(a) and 16(b) of the alternative structure encoded by the additional nucleic acid sequence. 

Claims 12-13, 15-16, and 21 are pending.

	Claims 12-13 and 16 are under consideration. 

Priority
This application is a 371 of PCT/GB2017/053862 filed on December 21, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the foreign patent application UK 1706101.1 filed on April 18, 2017 and UK 1621874.5 filed on December 21, 2016 are provided with the instant application.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 30, 2019 that has been considered. 
The information disclosure statement filed October 30, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 1 and 4 have been lined through for being defective for one or more of these requirements. See NPL citation 3, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):

See MPEP §2001.06(b).

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification, papers filed September 9, 2021, to remove the embedded hyperlink and/or other form of browser-executable code. 

2. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification, papers filed September 9, 2021, to provide the corresponding SEQ ID NO’s in the figure legends of Figure 2b 3b, 3c, 45a, and 45d, which the Examiner finds persuasive. 

Drawings
3. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. 
A multitude of Figure pages appear to be poor scans, rendering the text illegible. 
A multitude of Figures present text that is too small in font size, rendering the text illegible.
A multitude of Figures present text that is being shaded or otherwise obscured, rendering the text illegible.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Response to Arguments
Applicant argues that while recognizing the requirements for formal drawings, will hold their submission of corrected drawings in abeyance.

The objection to the drawings will not be held in abeyance.
	 
Claim Objections
4. 	The prior objection(s) to Claims 11, 17-18, 20, 23, and 32 is/are withdrawn in light of Applicant’s cancellation of the claims. 

5. 	The prior objection to Claim 21 is withdrawn in light of Applicant’s amendment to the claim to indent the structural sub-elements (i) and (ii), which the Examiner finds persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is indefinite in the recitation of the terms "optionally" and “preferably”. It is unclear whether any of the limitations which follow the terms "optionally" and “preferably” are required limitations. Therefore the metes and bounds of this claim are unclear.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 12-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004) and Westerhout et al (Molecular Therapy 14(2): 268-275, 2006).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 12, Kennedy et al is considered relevant prior art for having taught viral expression vectors comprising a U6 promoter (which is a Pol III promoter) operably linked to one or more CRISPR/Cas guide RNAs (e.g. pg 84, col. 2, “the U6 promoter for dual sgRNA expression”; Figure 3a), wherein said viral vector is a lentiviral vector, to wit, a recombinant HIV vector.
	While Kennedy et al teach wherein the U6-sgRNA cassette is placed near the ITR or LTR of the viral vector (Figure 4), Kennedy et al do not teach the U6-sgRNA cassette is placed in the ITR or LTR. 

However, prior to the effective filing date of the instantly claimed invention, Devroe et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter, to wit, H1 or U6, operably linked to a small interfering RNA (RNAi) to mediate gene-specific silencing in mammalian cells (Figure 1). Devroe et al illustrate locations within the viral vector, including lentiviral vector, in which the artisan may place the promoter-RNA cassette, including the 3’ LTR (per art-recognized LTRH1 and pBABE-Puro-LTR-shRNA vectors (Figure 1) and LVsiGFP vector (Figure 2)). 
Similarly, Westerhout et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter operably linked to a small hairpin RNA (shRNA) is inserted into the 3’ LTR (Figure 1), wherein said vector is a viral vector, more specifically, a lentiviral vector, to wit, a recombinant HIV vector.

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose placement of an expression cassette comprising a promoter operably linked to a CRISPR guide RNA sequence in a 3’ LTR of a viral vector with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art previously recognized that there is a finite number of identified, predictable options of where to place an expression cassette comprising a promoter operably linked to an RNA sequence, e.g siRNA, shRNA, and/or guide RNA, within a viral expression vector, as illustrated by Devroe et al (Figures 1-2), and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. An artisant would have been obvious to one of ordinary skill in the art to choose placement of an expression cassette comprising a promoter operably linked to a CRISPR guide RNA sequence in a 3’ LTR of a viral vector with a reasonable expectation of success because Devroe et al taught that the 3’ LTR may be disrupted to include an expression cassette comprising a promoter 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

8. 	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004) and Westerhout et al (Molecular Therapy 14(2): 268-275, 2006), as applied to Claims 12-13 above, and in further view of Duchateau et al (WO 14/191128; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 16, Duchateau et al disclosed viral vectors comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9 (e.g. pg 19, lines 23-24), wherein the viral vector may also encode the CRISPR guide RNA (pg 19, lines 1-4), and wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC) (e.g. Table 2). 
	Instant specification discloses that inactivation or disruption of TRAC is an embodiment of “a locus controlling the expression of the TCR-CD3 complex” (e.g pg 22, lines 14-16; pg 39, lines 14-16), as generically recited in Claim 16. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first guide RNA, as taught by Kennedy et al, with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, as disclosed by Duchateau et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

9. 	Claims 12-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004) and Westerhout et al (Molecular  Ma et al (Molecular Therapy—Nucleic Acids 3: e161; available online May 6, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 12, Devroe et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter, to wit, H1 or U6, operably linked to a small interfering RNA (RNAi) to mediate gene-specific silencing in mammalian cells (Figure 1). Devroe et al illustrate locations within the viral vector, including lentiviral vector, in which the artisan may place the promoter-RNA cassette, including the 3’ LTR (per art-recognized LTRH1 and pBABE-Puro-LTR-shRNA vectors (Figure 1) and LVsiGFP vector (Figure 2)). 
Similarly, Westerhout et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter operably linked to a small hairpin RNA (shRNA) is inserted into the 3’ LTR (Figure 1), wherein said vector is a viral vector, more specifically, a lentiviral vector, to wit, a recombinant HIV vector. 

Neither Devroe et al nor Westerhout et al teach the RNA encodes a CRSIPR guide RNA. However, prior to the effective filing date of the instantly claimed invention, Kennedy et al is considered relevant prior art for having taught viral expression vectors comprising a U6 promoter (which is a Pol III promoter) operably linked to one or more CRISPR/Cas guide RNAs (e.g. pg 84, col. 2, “the U6 promoter for dual sgRNA expression”; Figure 3a), wherein said viral vector is a lentiviral vector, to wit, a recombinant HIV vector, wherein the U6-sgRNA cassette is placed near the ITR or LTR of the viral vector (Figure 4). 

Ma et al is considered relevant prior art for having taught that Pol III promoters, such as U6, are commonly used to express small RNAs, including small interfering RNA, short hairpin RNA, and guide RNA (Abstract). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a gene silencing RNA, as taught by Devroe et al and/or Westerhout et al, with a CRISPR guide RNA, as taught by Kennedy et al, in a viral vector comprising in its 3’ LTR an expression cassette comprising a promoter operably linked to said RNA with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a gene silencing RNA with a CRISPR guide RNA in a viral vector comprising in its 3’ LTR an expression cassette comprising a promoter operably linked to said RNA because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) Pol III promoters, such as U6, are commonly used to express small RNAs, including small interfering RNA, short hairpin RNA, and guide RNA (Ma et al; Devroe et al, Westerhout et al, Kennedy et al); 
ii) CRISPR guide RNAs may be predictably expressed when encoded in a viral vector very near the 3’ ITR (Kennedy et al); and 
iii) the 3’ LTR of viral vectors may be disrupted to include an expression cassette comprising a promoter operably linked to an RNA sequence, e.g siRNA or shRNA (Devroe et al, Figures 1-2; Westerhout et al, Figure 1), whereby such vector design was previously recognized to predictably express the RNA molecule operably linked to the Pol III (HI or U6 promoter) from 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

10. 	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004) and Westerhout et al (Molecular Therapy 14(2): 268-275, 2006) and Ma et al (Molecular Therapy—Nucleic Acids 3: e161; available online May 6, 2014), as applied to Claims 12-13 above, and in further view of Duchateau et al (WO 14/191128; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 16, Duchateau et al disclosed viral vectors comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9 (e.g. pg 19, lines 23-24), wherein the viral vector may also encode the CRISPR guide RNA (pg 19, lines 1-4), and wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC) (e.g. Table 2). 
	Instant specification discloses that inactivation or disruption of TRAC is an embodiment of “a locus controlling the expression of the TCR-CD3 complex” (e.g pg 22, lines 14-16; pg 39, lines 14-16), as generically recited in Claim 16. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first guide RNA, as taught by Kennedy et al, with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, as disclosed by Duchateau et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
Ma et al taught that Pol III promoters, such as U6, are commonly used to express small RNAs, including small interfering RNA, short hairpin RNA, and guide RNA (Abstract). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633